DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US Pat. Pub. 2011/0066147 A1).
 Regarding claim 1, He provides for a method for assessment of ablation lesion depth in myocardial tissue, the method comprising: taking a plurality of temperature measurements with one or more thermocouples (see [0032] providing for the receiving of temperature measurements from at least one thermocouple via the thermocouple signal), determining a rate of change in temperature for each of the one or more thermocouples (via the use of the module 134 functioning as a PID temperature controller to utilize the derivative value as a control variable), and adjusting a temperature of a treatment element in contact with the myocardial tissue when 132 with the code 106 to control the temperature to be driven/achieve the target temperature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pat. Pub. 2011/0066147 A1).
Regarding claims 2 and 3, while He provides that the temperature of the treatment element is adjusted based on the rate of change via the use of the derivative control as in [0032], but fails to specifically provides that the adjustment is when the rate of change in temperature increases negatively per claim 2 or when the rate of change in temperature decreases per claim 3. However, it is the Examiner’s position that it would have been an obvious consideration to one of ordinary skill in the art at the time of filing in view of at least the direction in [0032] of He with respect to the PID controller to provide a methodology as in either claims 2 or 3 to provide for adjust the temperature when the rate of change decreases or increases negatively. The Examiner is of the position that such changes represent known manners in which a rate of a controlled variably can change during treatment with each representing obvious variants to one of ordinary skill when performing the methodology of He in order to arrive at a target tissue when treating tissue.
Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pat. Pub. 2011/0066147 A1) as applied to claim 2 above, and further in view of Groves et al. (US Pat. Pub. 2013/0110099 A1).
Regarding claims 4 and 5, while He contemplates the use of the system in conjunction with cryoablation (See [0015] and [0073]), He fails to specifically contemplate the system and/or device wherein the treatment element is a cryoballoon with one or more thermocouples disposed on the cryoballoon or that the cryoballon is in fluid communication with a coolant supply reservoir. Groves discloses an exemplary device for providing cryosurgical treatment, the device having a treatment element in the form of a cryoballoon (see figure 4; expandable treatment element 20) and for the inclusion of at least one thermocouple (See at least [0059] for providing for a temperature sensor). Groves further provides for the fluid communication with a coolant 110). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the cryoablation device/system of Groves with as the cryoablation treatment device of He to provide for an exemplary cryoablation device with a cryoballoon, one or more thermocouples, and a coolant supply reservoir to provide for temperature controlled treatment of tissue at a target site.
Regarding claims 6-8, He, while contemplating the adjustment of a treatment modality to control temperature, fails to provide that adjusting the temperature of the treatment element includes adjusting a flow of coolant within the cryoballoon as in claim 6, or for the specific manners of adjustment as recited in each of claims 7 and 8. Groves further provides for the adjustment of the flow of coolant through the cryoballon wherein the adjustment further includes one of i) stopping and reducing the flow of coolant within the cryoballoon or ii) redirected the flow of coolant (see figures 8-10 providing for manners of adjusting the flow via reducing/stopping, and see figures 15-20 providing for redirecting). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize the adjustable flow of coolant with the cryosurgical balloon of Groves with the treatment methodology of He to provide for the adjusting of temperature during treatment. Groves specifically teaches in [0059] for the adjustment to be controlled to provide for adjustment during treatment.
Regarding claims 9-11, He is again silent with respect to the specifics of the treatment element set forth in claims 9-11.  Groves further provides that the treatment element includes a coolant injection element and a plurality of ports, both the coolant injection element and the plurality of ports being in fluid communication with the coolant supply reservoir (see figure 15 with the injection element at 22, ports at 66 and with each being in fluid communication to 66 being formed through 22; or with 74 through 72 as in figure 18) and that redirecting the flow of coolant includes modifying the flow of coolant through the plurality of ports (via the movement of 68 within 22; or via the movement of 76 within 72). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to further utilize the adjustable flow of coolant with the cryosurgical balloon of Groves with the treatment methodology of He to provide for the adjusting of temperature during treatment. Groves specifically teaches in [0059] for the adjustment to be controlled to provide for adjustment during treatment.
Regarding claims 12 and 13, in view of the combination in the rejection of claim 11 above, Groves further provides that the fluid injection element is rotatably disposed within the cryoballoon, rotation of the fluid injection element changing the direction of coolant flow (see figure 18 with 76 rotatably disposed within) and that the fluid injection element further includes a shield element for blocking the flow of coolant from one or more ports (68 or 76). Therefore, the Examiner is of the position that it would have been further obvious to one of ordinary skill to utilize the arrangements of Groves with the methodology of He to further provide control over the temperature of the cryoballoon during treatment while also allowing for the tailoring of the location of treatment along the treatment element.
Allowable Subject Matter
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, the above cited references of He and Groves were cited as particularly pertinent . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794